Per Curiam.  .Husband and wife. If the husband held the note with the express authority to collect it, he could only have made such collection as would inure to the benefit of his wife. He could not accept in its payment, the satisfaction of his own debt without proof that the wife gave her assent, cither express or implied, to this misuse of her funds. Williams v. Johnston, 92 N. C., 532; Belton Compress Co. v. Belton Brick Co., 64 Texas, 337. There was no proof that Mrs. Arnett ever authorized such conduqt. The judgment is reversed and cause remanded.